Exhibit 10.12

LOGO [g124255ex1011pg001.jpg]

DEFERRED STOCK UNIT AWARD

Award Number:

 

Award Date

 

   

Number of Units

 

    

Final Vesting Date

 

THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
Award Date specified above granted to

«Name»

(“Participant”) an award (the “Award”) to receive that number of deferred stock
units (the “Deferred Stock Units”) indicated above in the box labeled “Number of
Units,” each Deferred Stock Unit representing the right to receive one share of
UnitedHealth Group Incorporated Common Stock, $.01 par value per share (the
“Common Stock”), subject to certain restrictions and on the terms and conditions
contained in this Award and the UnitedHealth Group Incorporated 2002 Stock
Incentive Plan, as amended (the “Plan”). A copy of the Plan is available upon
request. In the event of any conflict between the terms of the Plan and this
Award, the terms of the Plan shall govern. Any terms not defined herein shall
have the meaning set forth in the Plan.

* * * * *

1. Rights of the Participant with Respect to the Deferred Stock Units. The
Deferred Stock Units granted pursuant to this Award do not and shall not entitle
Participant to any rights of a shareholder of Common Stock. The rights of
Participant with respect to the Deferred Stock Units shall remain forfeitable at
all times prior to the date on which such rights vest and the restrictions with
respect to the Deferred Stock Units lapse, in accordance with Section 2. No
shares of Common Stock shall be issued to Participant in settlement of vested
Deferred Stock Units prior to the time specified in Section 3.

2. Vesting.

(a) Generally. Subject to the terms and conditions of this Award, 25% of the
Deferred Stock Units shall vest, and the restrictions with respect to the
Deferred Stock Units shall lapse, on each of the first, second, third and fourth
anniversaries of the Award Date if Participant continues to serve on the Board
of Directors of the Company until the respective vesting dates. If Participant
departs from the Board of Directors for any

 



--------------------------------------------------------------------------------

reason other than as set forth in Section 2(b) below (with such departure being
considered a “separation from service” as set forth in Treasury Regulation
Section 1.409A-1(h)), then all Deferred Stock Units that are not vested as of
the date of such departure (“Departure Date”) shall immediately terminate.

(b) Change in Control. Notwithstanding the other vesting provisions contained in
Section 2, but subject to the other terms and conditions set forth herein, upon
the effective date of a Change in Control, all unvested Deferred Stock Units
shall immediately vest, and the restrictions with respect to all unvested
Deferred Stock Units shall lapse. For purposes of this Award, a “Change in
Control” shall mean the occurrence of one or more of the change in control
events set forth in Treasury Regulation Section 1.409A-3(i)(5); provided,
however, that the threshold percentage for purposes of determining whether a
change in the ownership of a substantial portion of the Company’s assets has
occurred under Treasury Regulation Section 1.409A-3(i)(5)(vii) shall be 80%.

3. Conversion of Deferred Stock Units; Issuance of Common Stock. Upon
Participant’s Departure Date, the Company shall promptly cause to be issued
shares of Common Stock in book-entry form, registered in Participant’s name (or
in the name of Participant’s legal representatives, beneficiaries or heirs, as
the case may be), in payment of vested whole Deferred Stock Units. The value of
any fractional vested Deferred Stock Unit shall be paid in a single lump sum
cash payment at the time shares of Common Stock are delivered to Participant in
payment of the Deferred Stock Units. In no event shall settlement occur later
than ninety (90) days following Participant’s Departure Date, unless such
payment is deferred in accordance with the terms and conditions of the Company’s
non-qualified deferred compensation plans and in compliance with Section 409A of
the Internal Revenue Code of 1986 and its accompanying regulations (“Code
Section 409A”).

4. Restriction on Transfer. Participant may not transfer the Deferred Stock
Units except by will or by the laws of descent and distribution or pursuant to a
domestic relations order as defined by the Internal Revenue Code. Any attempt to
otherwise transfer the Deferred Stock Units shall be void. Participant may
specify to whom the Company shall deliver any such shares of Common Stock which
are otherwise payable to Participant in settlement of such Deferred Stock Units,
subject to the requirements of any applicable law.

5. Dividend Equivalents. If a cash dividend is declared and paid by the Company
with respect to the Common Stock, the Participant shall be credited as of the
applicable dividend payment date with an additional number of Deferred Stock
Units (the “Dividend Units”) equal to (A) the total cash dividend the
Participant would have received had the Participant’s Deferred Stock Units (and
any previously credited Dividend Units with respect thereto) been actual shares
of Common Stock, divided by (B) the Fair Market Value of a share of Common Stock
as of the applicable dividend payment date, rounded up to the nearest whole
number if the calculation results in a fraction. As of the conversion date
pursuant to Section 3, the number of Dividend Units paid on the Deferred Stock
Units converting on such conversion date shall convert into

 

2



--------------------------------------------------------------------------------

the form of shares of Common Stock. To the extent a Participant’s rights to any
unvested Deferred Stock Units are forfeited, the Dividend Units paid on such
forfeited Deferred Stock Units shall also be forfeited. The terms of this Award
certificate shall apply to all Dividend Units paid on the Deferred Stock Units.

6. Adjustments to Deferred Stock Units. In the event that any dividend or other
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company or
other similar corporate transaction or event affecting the Common Stock would be
reasonably likely to result in the diminution or enlargement of any of the
benefits or potential benefits intended to be made available under the Award
(including, without limitation, the benefits or potential benefits of provisions
relating to the vesting of the Deferred Stock Units), the Committee shall, in
such manner as it shall deem equitable or appropriate in order to prevent such
diminution or enlargement of any such benefits or potential benefits, make
adjustments to the Award, including adjustments in the number and type of shares
of Common Stock Participant would have received upon vesting of the Deferred
Stock Units; provided, however, that the number of shares into which the
Deferred Stock Units may be converted shall be rounded up to the nearest whole
number. Without limiting the foregoing, if any capital reorganization or
reclassification of the capital stock of the Company, or consolidation or merger
of the Company with another entity, or the sale of all or substantially all of
the Company’s assets to another entity, shall be effected in such a way that
holders of the Company’s Common Stock shall be entitled to receive stock,
securities, cash or other assets with respect to or in exchange for such shares,
Participant shall have the right to receive upon the terms and conditions
specified in this certificate and in lieu of the shares of Common Stock of the
Company immediately theretofore receivable upon the settlement of the Deferred
Stock Units, with appropriate adjustments to prevent diminution or enlargement
of benefits or potential benefits intended to be made available under the Award,
such shares of stock, other securities, cash or other assets as would have been
issued or delivered to Participant if Participant had received such shares of
Common Stock prior to such reorganization, reclassification, consolidation,
merger or sale. The Company shall not effect any such reorganization,
consolidation, merger or sale unless prior to the consummation thereof the
successor entity (if other than the Company) resulting from such reorganization,
consolidation or merger or the entity purchasing such assets shall assume by
written instrument the obligation to deliver to Participant such shares of
stock, securities, cash or other assets as, in accordance with the foregoing
provisions, Participant may be entitled to receive.

7. Miscellaneous.

(a) No Other Rights. This Award does not confer on Participant any right with
respect to the continuance of any relationship with the Company or its
Affiliates.

(b) Unfunded Award. Neither the Plan nor this Award shall create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company or any Affiliate and Participant or any other Person. To the
extent that any Person acquires a right to receive payments from the Company or
any Affiliate pursuant to an Award, such right shall be no greater than the
right of any unsecured creditor of the Company or any Affiliate.

 

3



--------------------------------------------------------------------------------

(c) Compliance with Securities Laws. The Company shall not be required to
deliver any shares of Common Stock underlying any Deferred Stock Units until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange) as may be
determined by the Company to be applicable have been and continue to be
satisfied (including an effective registration of the shares under federal and
state securities laws). The Company will use its best efforts to complete all
actions necessary for such compliance so that settlement can occur within the
period specified in Section 3; provided that if such compliance causes
settlement within such period to be administratively impractical within the
meaning of Treasury Regulation Section 1.409A-1(b)(4)(ii), settlement shall
occur as soon as administratively practical. To the extent an Award is subject
to Code Section 409A, settlement shall occur at the earliest date at which the
Company anticipates that such settlement will not cause a violation of
applicable law.

(d) Document Conflict. An original record of this Award and all the terms hereof
is held on file by the Company. To the extent there is any conflict between the
terms contained in this Award and the terms contained in the original held by
the Company, the terms of the original held by the Company shall control.

(e) Severability. If a court or arbitrator decides that any provision of this
Award is invalid or overbroad, Participant agrees that the court or arbitrator
should narrow such provision so that it is enforceable or, if narrowing is not
possible or permissible, such provision should be considered severed and the
other provisions of this Award should be unaffected.

(f) Entire Agreement; Modification. This Award document the Plan constitute the
entire agreement between the parties with respect to the terms and supersede all
prior or written or oral negotiations, commitments, representations and
agreements with respect thereto. The terms and conditions set forth in this
Award document may only be modified or amended in a writing, signed by both
parties.

(g) Governing Law. The validity, construction and effect of this Award and any
rules and regulations relating to this Award shall be determined in accordance
with the laws of the State of Minnesota (without regard to its conflict of law
principles).

(h) Code Section 409A. The Company intends that the Award shall comply with Code
Section 409A. If the Award is subject to Code Section 409A and Participant is a
“specified employee” (within the meaning of Code Section 409A and determined
pursuant to procedures adopted by the Company) as of the Departure Date, payment
shall be made on the first day following the six (6) month anniversary of
Participant’s Departure Date (or, if earlier than the end of the six (6) month
period, the date of the Participant’s death). In no event shall the Company
and/or its affiliates be liable for any tax, interest or penalties that may be
imposed on Participant (or Participant’s estate) under Code Section 409A.

 

4